IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38728

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 451
                                                )
       Plaintiff-Respondent,                    )     Filed: April 24, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RENA LOUISE LOWREY,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order relinquishing jurisdiction and reducing sentence to seven years, with a
       minimum period of confinement of three years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Rena Louise Lowrey pled guilty to possession of a controlled substance. Idaho Code §
37-2732(c). The district court withheld judgment and placed Lowrey on probation. However,
approximately two years later, Lowrey admitted to violating several terms of her probation, and
the district court revoked the withheld judgment. The district court sentenced Lowery to a
unified term of seven years, with a minimum period of confinement of three and one-half years,
but retained jurisdiction, placing Lowrey on a rider. After completion of the rider, the district
court relinquished jurisdiction and, pursuant to Idaho Criminal Rule 35, reduced Lowrey’s
sentence to a unified term of seven years, with three years determinate.        Lowrey appeals



                                               1
contending the district abused its discretion by failing to further reduce her sentence, and
claiming her sentence is excessive.
       In reducing Lowrey’s sentence the district court stated:
               Ms. Lowrey, it’s clear to this Court that you need further treatment and
       that that treatment is going to have to be provided in a structured setting. You
       have not been successful on probation. There have been problems with regard to
       maintaining medications. And the last available opportunity I have is the rider
       program at the Women’s Correctional facility.
               And at this point in time I am going to relinquish jurisdiction in your case.
       I am going to impose the underlying sentence. I am going to exercise my power
       under Rule 35 and reduce the fixed portion of that sentence to three years and the
       indeterminate term will be four years for a total of seven years.
               The defendant will receive credit for time served of 377 days against the
       fixed portion of that sentence. This is just about the amount of time that is
       necessary to place you into the therapeutic community and to complete that
       program successfully.

The decision of whether to modify the original sentence after a period of retained jurisdiction is a
matter within the sound discretion of the district court and will not be overturned on appeal
absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981);
State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
       Sentencing is also a matter for the trial court's discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of the sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion.    Therefore, the order relinquishing jurisdiction and
reducing Lowrey’s sentence is affirmed.




                                                 2